Citation Nr: 1550180	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as secondary to the service-connected irritable bowel syndrome (IBS).

2.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS).

3.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1989 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

With respect to the Veteran's back claim, the Board notes that in a May 2009 Board decision, the Board denied entitlement to service connection for degenerative joint disease of the thoracic spine. The Veteran did not appeal this decision, and it became final. In September 2011, the Veteran filed a claim for a low back disability, as secondary to her service-connected IBS. In a May 2012 statement in support of claim she submitted evidence in support of her "claim for low back condition secondary to service connected irritable bowel syndrome."  During a June 2013 hearing before a RO Decision Review Office (DRO), she explained that "what I filed for is aggravation of the low back."  When informed by the DRO that she had been denied service connection for degenerative joint disease of the thoracic spine, she reiterate her contention that her IBS was aggravating her low back.  The Board has considered whether the Veteran's current claim for a "low back disability" as secondary to the service-connected IBS is a new claim or a claim to reopen. The Board notes that the RO treated it as a new claim, and the Board agrees with this characterization.   Having reviewed the history of the claim, the Board finds that the Veteran's current claim focuses on the low back, and a new diagnosis of degenerative joint disease of the lumbar spine and moderate degenerative disc disease of the mid to lower lumbar spine.  Since the new claim arises from complaints related to the lumbar spine rather than the thoracic spine, new and material evidence is not necessary to consider it. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim based on a new diagnosis is to be treated as a new claim, obviating the need for new and material evidence). As such, the Board has captioned the claim above as entitlement to service connection for a low back disability, claimed as secondary to the service-connected IBS, which is a new claim.

The Veteran testified during a May 2015 Video Conference before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with VA's Veterans Appeals Control and Locator System (VACOLS).

The record reflects that after the last November 2013 supplemental statement of the case (SSOC) was issued, in March 2015, the Veteran submitted another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in support of her TDIU claim.  Although in April 2015 the Veteran also submitted what appears to be a waiver; nonetheless, as this evidence is largely duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the TDIU claim with no prejudice to the Veteran.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  The most probative evidence of record does not support a finding that there is a nexus between a low back disability and service; or that the Veteran's low back disability was caused or aggravated by the service-connected IBS.

2.  For the entire appeal period, the Veteran's IBS is manifested by alternating diarrhea and constipation, with more or less constant abdominal distress.  

3.  The Veteran's IBS is assigned a 30 percent rating, the maximum rating available under Diagnostic Code 7319, and there are no exceptional circumstances.

4.  The Veteran is service-connected for IBS, rated at 30 percent disabling.  Her combined disability rating throughout the claim was 30 percent.

5.  The Veteran does not meet the scheduler criteria for a TDIU.

6.  The Veteran's service-connected IBS is not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The Veteran's claimed low back disability was not incurred in or aggravated by active service, and was not caused or aggravated by the service-connected IBS. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for the assignment of a rating in excess of 30 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.114, Diagnostic Code 7319 (2015).

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for entitlement to service connection for a low back disability, the RO provided pre-adjudication VCAA notice by letter dated in March 2012.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  The letter also notified the Veteran of the evidence needed to establish a claim for secondary service connection.

With respect to the claim for entitlement to a TDIU, the RO provided pre-adjudication VCAA notice by letter dated in July 2009. This letter notified the Veteran of the evidence needed to substantiate the claim for entitlement to TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the effective date of the claim.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the Veteran's claim for an increased rating for IBS, the RO provided pre-adjudication VCAA notice by letter dated in July 2009.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration disability (SSA) records, and lay statements have been associated with the record.  

With respect to the Veteran's claim for entitlement to service connection for a low back disability, the Veteran was afforded a VA examination in April 2012. This examination included an opinion which discussed the nature and etiology of the Veteran's claimed low back disability. In a November 2013 VA examination for IBS, the examiner also provided an opinion regarding whether the Veteran's low back disability was caused or aggravated by the Veteran's service-connected IBS. Taken as a whole, the opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, during the appeal period, with respect to the Veteran's claim for an increased rating for IBS, the Veteran was afforded VA examinations August 2009, February 2011, and November 2013.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

With respect to the Veteran's claim for entitlement to a TDIU, pursuant to her representative's request, she was provided a Social and Industrial Survey in July 2011. Additionally, in August 2009 and November 2013 VA examinations, the VA examiners discussed the functional impairment caused by the Veteran's service-connected IBS.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to her request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and her representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


II.  Entitlement to Service Connection for a Low Back Disability

The Veteran is seeking entitlement to service connection for a low back disability, diagnosed as degenerative joint disease of the thoracolumbar spine and moderate degenerative disc disease of the mid to lower lumbar spine.  Specifically, the Veteran contends that her low back disability is aggravated by her service-connected IBS. Essentially, it appears that the Veteran is suggesting that when her IBS is exacerbated, it causes increased pain in her back due to constipation and straining to have bowel movement. She also points to the inability to take certain medications to alleviate her back pain due to her IBS.  In support of her claim, the Veteran submitted a magnetic resonance imaging (MRI) of her lumbar spine dated in June 2011, which showed moderate degenerative disc disease of the mid to lower lumbar spine.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

As an initial matter, the Board notes that a review of the claims folder reveals that the Veteran had a history of back surgery in 1973, prior to her enlistment. Specifically, she underwent lumbar spine surgery (laminectomy) at L4-5 for a herniated intervertebral disc in February 1973 and was hospitalized post-surgery from February to March 1973. During the Veteran's active duty training with the Naval Reserves, the Veteran was not treated for any low back condition. The Veteran was initially seen in April 1990 and reported that after performing aerobics, she had developed bruising and then began to have nausea and vomiting. The Veteran continued to have gastrointestinal problems and in June 1990, she underwent a gastrointestinal workup. As part of the workup, she had a chest x-ray, which noted osteoporosis with degenerative joint disease of the thoracic spine. She was prescribed Motrin for stomach pain. 

Regarding an award of service connection for a low back disability on a direct basis, at the outset, the Board notes that in May 2009, the Board denied entitlement to service connection for degenerative joint disease of the thoracic spine based on a finding that the Veteran's back disability preexisted service and was not permanently aggravated by service. See Board of Veteran's Appeals Decision dated May 28, 2009. The Veteran did not appeal this denial, and it became final. With respect to the Veteran's current claim for entitlement to service connection for a low back disability, in her June 2013 Decision Review Officer hearing, the Veteran testified that the only theory of entitlement she was seeking at this time was aggravation of her low back disability by her service-connected IBS. See June 19, 2013 transcript of the Personal Hearing before a Decision Review Officer. Throughout the course of the current appeal, the Veteran has not advanced any arguments regarding service connection for her low back disability on a direct basis.

Therefore, the question to be resolved is whether the Veteran's low back disability, diagnosed as degenerative joint disease of the lumbar spine and moderate degenerative disc disease of the mid to lower lumbar spine is causally related to her service-connected IBS, on an aggravation basis.  38 C.F.R. §§ 3.303, 3.310.   Such has been the Veteran's sole contention with respect to her claimed low back disability.  As the preponderance of the evidence does not show that a low back disability was incurred in or aggravated by service, or a medical nexus between the presently diagnosed degenerative joint disease of the lumbar spine or degenerative disc disease of the mid to lower lumbar spine and the Veteran's service, service connection for a low back disability cannot be granted on a direct basis.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's low back disability, diagnosed as  degenerative joint disease of the lumbar spine and degenerative disc disease of the mid to lower lumbar spine, was either caused by or aggravated by her service-connected IBS.  In this regard, the April 2012 VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar and thoracolumbar spine. He found that the Veteran's low back disability was less likely than not incurred in or caused by her IBS. The April 2012 VA examiner also found that the Veteran's low back disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by her IBS.

The examiner indicated that the Veteran reported that she was unable to take anti-inflammatory medications and muscle relaxers because of her IBS. The examiner explained that the Veteran's diagnosed low back condition - degenerative joint disease - was not an inflammatory arthropathy and did not necessitate treatment with anti-inflammatory medications. The examiner noted that the Veteran was documented to have had a lumbar laminectomy at L4-L5 for a herniated disc at age 21 in February 1973 prior to her military service, and the Veteran developed a postoperative staphylococcus infection. The examiner noted that a chest x-ray in June 1990 during a regular gastrointestinal note revealed osteoporosis of the thoracic spine with evidence of degenerative joint disease. The examiner indicated that the medical record showed a diagnosis of IBS in 1990. He explained that the Veteran had documented degenerative joint disease and osteoporosis of the spine in 1990, which existed prior to her development of IBS and was not exacerbated by her IBS. The examiner found that the Veteran's degenerative joint disease of the thoracolumbar spine and osteoporosis of the thoracolumbar spine were at least as likely as not incurred in or caused by the Veteran's lumbar laminectomy at L4-L5 for a herniated disc at age 21 in February 1973 prior to her military service, which was complicated by a postoperative staphylococcus infection, history of increased body mass index, documented Vitamin D deficiency and natural aging. The examiner noted that IBS and inflammatory bowel disease are not the same. The examiner found that a preponderance of medical literature did not support a significant relationship between Vitamin D deficiency and IBS.

Additionally, the November 2013 VA examiner found that the Veteran's low back disability was less likely than not proximately due to or the result of the Veteran's IBS. The examiner noted that he reviewed the letters from Dr. R. and Dr. M. and the claims file in its entirety. The examiner indicated that the Veteran was diagnosed with IBS in 1990, and the Veteran's degenerative spinal disease of the thoracolumbar spine existed well prior to this diagnosis, as previously mentioned. The examiner found no evidence that the Veteran's spinal condition was secondary to her IBS. He noted the Veteran's reports that she is unable to take NSAIDs or muscle relaxants due to her IBS. The examiner noted that the Veteran was also noted to have a history of Barrets esophagus, which required dilation every six months. The examiner found that the Veteran was taking Flexeril, a muscle relaxant, for the past six weeks without worsening of diarrhea associated with her IBS. The examiner noted that the Veteran was also using topical anti-inflammatory cream for her back and joint complaints. The examiner indicated that IBS had not been linked or associated with any arthropathy. He noted that the Veteran's IBS symptoms over the past two years were predominantly constipation, and the Veteran indicated that straining to have a bowel movement caused increased back pain. The examiner found; however, that this was "transitory at best" and did not represent a significant worsening of the degenerative disease of the spine. The examiner found that the Veteran's degenerative disc and joint disease were consistent with natural aging and were less likely as not caused by, a result of, or worsened beyond natural progression by her service-connected IBS.

The Board finds the April 2012 and November 2013 opinions to be adequate and reliable, and affords them great probative weight.  

The Board acknowledges the May 2012 opinion from Dr. R., the Veteran's primary care manager and Dr. M., the Veteran's treating physician for her IBS. Dr. R. indicated that the Veteran suffered from degenerative joint disease affecting the cervical and lumbar spine, osteoarthritis, and possibly inflammatory arthropathy of the acral joints. He also noted diagnoses of fibromyalgia and IBS. Dr. R. explained that there was a well-established link between systemic inflammatory conditions and pain. He indicated that in the Veteran's case, it was difficult to say with certainty what all the exacerbating factors were that caused flares of her pain. He explained that any condition that produces a systemic inflammatory response could exacerbate a chronic pain condition. Dr. R. indicated that the Veteran had a chronic pain condition secondary her degenerative joint disease of the spine. He indicated that the Veteran also had IBS, which may be sparked by or produce a systemic inflammatory response, which in turn, could exacerbate her chronic pain condition. Dr. R. explained that while irritable bowel had not been directly linked to new onset of arthropathy, other inflammatory bowel conditions have a clear association with new onset of autoimmune arthropathy. Dr. R. therefore concluded that the Veteran's current degenerative joint disease and chronic pain condition was likely exacerbated by any systemic inflammation, and that when her IBS had flared in the past, her pain symptoms also flared. 

The Board also acknowledges the May 2012 opinion from Dr. M. This physician indicated that he had been treating the Veteran for several years for her irritable bowel syndrome. He explained that when the Veteran's irritable bowel syndrome was exacerbated, this led to an increase in her back pain as related to her degenerative disc disease. He indicated, "[t]he direct correlation with her irritable bowel syndrome exacerbations and her back pain exacerbations, has been noted."

The Board has considered this evidence; however, the Board does not find these opinions to have significant probative value.  In this regard, the Board finds that the Dr. R. provided a confusing and unclear rationale for his findings. Dr. R. spoke in general terms, and did not specifically address the role the Veteran's service-connected IBS played in aggravating her low back disability beyond its natural progression beyond the possibility of transitory flare-ups of pain. The opinion was also speculative, as the physician indicated that it was "difficult to say with certainty what all the exacerbating factors are that cause flares of [the Veteran's] pain." Likewise, the Board finds that Dr. M.'s opinion merely indicated that the Veteran's IBS exacerbations led to a transitory increase in her back pain, and did not indicate that her IBS caused or aggravated her low back disability beyond its natural progression.

Moreover, although there is some indication that the medications used to treat the Veteran's chronic back pain secondary to degenerative joint disease (such as Aspirin and NSAIDS) at times possibly aggravated the Veteran's IBS, this does not show that the Veteran's IBS aggravated her back disability, as the Veteran has claimed. For example, in a February 2009 submission, Dr. A.M. indicated that the Veteran had irritable bowel syndrome with mixed symptomatology with alternating bowel habits from diarrhea to constipation at times. He noted that the Veteran suffered from chronic back pain secondary to degenerative joint disease, and was intermittently on certain medications such as Aspirin and NSAIDS. He noted that these medications possibly aggravated her irritable bowel syndrome and caused significant abdominal pain and cramping at the time they were taken. Additionally, in a submission dated in March 2009, Dr. C.K. indicated that the Veteran had Barrett's esophagus with significant reflux and gastroesophageal inflammation. He indicated that she was unable to tolerate any type of anti-inflammatory medication due to these conditions. While the Veteran may not be able to treat the back pain associated with her degenerative joint disease with certain anti-inflammatory medications such as Aspirin and NSAIDs due to the resulting negative side effects with her IBS, this does not represent a significant worsening of the degenerative disease of the spine. Moreover, the November 2013 examiner found that the Veteran was taking Flexeril, a muscle relaxant, for the past six weeks without worsening of diarrhea associated with her IBS. The examiner also noted that the Veteran was using topical anti-inflammatory cream for her back and joint complaints.

Considering the above, the Board finds that the April 2012 and November 2013 examiners offer the strongest and most persuasive opinions and rationales regarding the etiology of the Veteran's low back disability, diagnosed as degenerative joint disease of the lumbar spine and degenerative disc disease of the mid to lower lumbar spine.  These opinions adequately explain why the Veteran's current low back disability was not caused or aggravated by her service-connected IBS. These opinions instead related the Veteran's low back disability to her pre-service lumbar spine surgery, which was not aggravated by service or her service-connected IBS, and progressed due to natural aging. 

The Board therefore finds that the expert opinions of the VA physicians greatly outweigh any opinion of the Veteran regarding the onset and etiology of her low back disability.  The etiology of the Veteran's degenerative joint disease of the lumbar spine and degenerative disc disease of the mid to lower lumbar spine is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's degenerative joint disease of the lumbar spine and degenerative disc disease of the mid to lower lumbar spine was caused or aggravated by service or secondary to her service-connected IBS requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's degenerative joint disease of the lumbar spine and degenerative disc disease of the mid to lower lumbar spine, as well as consideration of all relevant lay and medical evidence of record.  

In summary, the weight of the evidence does not support a finding that the Veteran's current low back disability, diagnosed as degenerative joint disease of the lumbar spine and degenerative disc disease of the mid to lower lumbar spine is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected IBS.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a low back disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

III. Increased Rating for IBS

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that her IBS is more severe than indicated by her current 30 percent disability rating.    

The Veteran's IBS has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7319 as irritable colon syndrome.  Under this code, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is assigned when there is severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.  The Board notes that the Veteran is already in receipt of the maximum 30 percent disability rating under this rating code.

The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

	Factual Background

In a February 2008 treatment record from the New Gulf Coast Surgery Center, the Veteran underwent an upper endoscopy (EGD) with biopsy. The impression was esophageal stricture in the upper esophagus, severe reflux esophagitis at the gastroesophageal junction, gastritis in the total stomach, ulcerations in the antrum, hiatal hernia at the gastroesophageal junction, duodenitis in the bulb/descending duodenum, and possible Barrett's esophagus.

In a January 2009 treatment record, the Veteran reported that her IBS was flaring up. In a January 2009 treatment record from Digestive Health Center, P.A. G.H. indicated that the Veteran was being treated for gastroesophageal reflux disease, Barrett's esophagus, and IBS. G.H. indicated that the Veteran's last colonoscopy in January 2007 revealed irritable bowel throughout her colon. G.H. indicated that the Veteran had irritable bowel syndrome with mixed symptomatology with alternating bowel habits. In a February 2009 submission, Dr. A.M. indicated that the Veteran had IBS with mixed symptomatology with alternating bowel habits from diarrhea to constipation at times. He noted that the Veteran suffered from chronic back pain secondary to degenerative joint disease, and was intermittently on certain medications such as Aspirin and NSAIDS. He noted that these medications possibly aggravated her IBS and caused significant abdominal pain and cramping at the time they were taken.

In a submission dated in March 2009, Dr. C.K. indicated that the Veteran had Barrett's esophagus with significant reflux and gastroesophageal inflammation. He indicated that she was unable to tolerate any type of anti-inflammatory medication. In a submission dated in August 2009, Dr. McNair indicated that the Veteran had significant IBS with mixed symptomatology. He noted that most recently, it seemed that her IBS had increased in severity, with significant abdominal pains and bowel habits which were debilitating. He indicated that for this reason, the Veteran was unable to work.

On examination in August 2009, the Veteran reported that she was able to perform some activities of daily living, but had difficulties on days when her IBS was bad. She indicated that on these days, she feels "too sick to do anything." She reported that she did not sleep much during the night due to the pain. She indicated that walking did not feel good with colon activity. The Veteran explained that when she went out to a restaurant, within 20 minutes she had to use the bathroom and had to be careful eating. She explained that on bad days, she could not eat out. The Veteran reported constant pain in the lower abdomen. She described the pain as "spastic cramping pain" with an intensity of 6-7/10. She indicated that during flare-ups, the intensity increased to 9/10. She indicated that flare-ups occurred a couple of times per week, and lasted for a couple of hours or longer. She reported some bad days with her IBS. The examiner noted diagnoses of hiatal hernia and Barrett's esophagus. With the reflux symptoms, the Veteran reported heartburn pain in the epigastric, spreading to the substernal to the throat daily. She reported that for the reflux problems, she took Nexium twice a day, but it made the IBS symptoms worse. The Veteran reported nausea most of the time daily, and sometimes vomiting of an unknown frequency. The Veteran described a real soft, sometimes watery stool most of the time, daily. She reported loose stools every hour or two hours daily or more. She described constipation a couple of times per month lasting for two to three days. The Veteran reported that she lost weight; however, the examiner indicated that the Veteran had gained two pounds since September 2008. She reported that she was unable to take nonsteroidal pain medications or muscle relaxants due to her medications.

The Veteran indicated she had a colonoscopy about one year ago and surgery for her Barrett's esophagus and her hiatal hernia. The Veteran denied any polyp surgery. The Veteran described daily cramping pain and loose stools. She reported that her IBS limited her daily activity because she is unable to plan. She indicated that when she gets the spasms, she has to be near a bathroom. She reported urgency with her bowels and some accidents of an unknown frequency. She denied wearing diapers. The impression was IBS. The examiner noted complaints of worsening in the last couple of years, more severe in the last few months. The examiner noted the Veteran's gastroenterologist's report that she had significant IBS and increase in severity with abdomen pain and bowel habits. The examiner found mild to moderate functional limitations due to her IBS. He found that she would be unable to perform physical labor but should be able to seek gainful sedentary employment.

In the Veteran's March 2010 notice of disagreement, she described frequent episodes of IBS daily. She indicated she was unable to do even routine housework. She reported taking pain medication of Lortab ELX and Demerol when the pain became intolerable. She indicated the pain intensity and frequent bowel habits occurred daily, which prevented her from gainful employment.

In a submission dated in April 2010, Dr. A.M. indicated that the Veteran had significant IBS with mixed symptomatology. He noted that the Veteran's IBS was very severe and caused her extreme fatigue on a day-to-day basis. He noted daily IBS symptoms, with an inability to control daily pain and daily bowel problems with prescription medications. Dr. A.M. indicated that the Veteran had been dealing with her symptoms as well as she could with the medications she was given and dietary modification. He found that due to the "extreme fatigue" caused by her IBS, the Veteran was unable to work.

In a February 2011 Decision Review Officer hearing, the Veteran testified that she had periodic and constant pain from her IBS. She reported flare-ups of her IBS occurring at least a day. She described constipation throughout the month, daily diarrhea, and nausea. She indicated she was on a special diet for this condition. The Veteran indicated that she was not able to do any household chores.

On VA examination in February 2011, the Veteran described alternating constipation and diarrhea due to her IBS. She indicated that on days she is having diarrhea, she stays close to the house and bathroom. She indicated that on days she is having constipation, she is not as incapacitated, unless the pain is severe. She noted that she wakes up three to four times a night with pain or diarrhea, depending on which episode of IBS she is experiencing. The examiner diagnosed IBS, with mild to moderate functional limitations. The examiner opined that the Veteran would be able to perform sedentary employment with regard to her IBS.

In a July 2011 Social and Industrial Survey, the examiner described the Veteran as "well nourished" and "somewhat heavy set." She noted that the Veteran's narration was interrupted several times with trips to the bathroom (approximately 8). She indicated that the Veteran would gracefully, carefully excuse herself and slowly rise and walk steadily to the bathroom, where she would be gone for a normal and consistent amount of time. The examiner noted occasional episodes of abdominal pain evidenced by verbal report, and a change in seating position and hands placed on her abdomen. The Veteran reported that her outings were carefully arranged around "good" IBS days. The examiner found that "it would seem reasonable with sufficient motivation that some type of work could be performed around the IBS symptoms." 

On the Veteran's appeal on a VA Form 9 dated in May 2012, she indicated her IBS symptoms were more serious than "just moderate." She noted increased severity and pain.

In a submission dated in November 2012, Dr. A.M. indicated that the Veteran had chronic abdominal pain and bowel habit issues related to her IBS. He specifically noted diarrhea for the most part.

In her June 2013 Decision Review Officer hearing, the Veteran indicated that her IBS was debilitating. She described abdominal pain and increased pressure from not being able to have bowel movements. She noted an episode involving problems with her bowel movements in which she had such severe pain that she broke out in shingles.

On VA examination in November 2013, the examiner noted a diagnosis of IBS. The Veteran indicated she may be up several times during the night due to back or stomach pain. She indicated she was able to perform her activities of daily living, such as driving and limited housework. The Veteran complained of abdominal pain and cramping every day, with alternating constipation and diarrhea. She described more constipation with abdominal cramping and bloating. The Veteran described two to three days of constipation. She reported continuous medication for control of her IBS; her current treatment was with Pentasa two to four times daily. The Veteran also indicated that she used a Flee enema on an as-needed basis. She described initially diarrhea that over the past two years had changed to predominately constipation. She indicated her last colonoscopy was one year ago. The Veteran denied any surgical treatment for an intestinal condition. The examiner noted alternating diarrhea and constipation; the Veteran reported nine to ten loose stools daily. The examiner noted abdominal distension; the Veteran complained of abdominal swelling and gas associated with constipation. The examiner also noted nausea; the Veteran reported nausea related to constipation. The examiner did not find any episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of her IBS. The Veteran did not have weight loss attributable to her IBS. The Veteran did not have malnutrition, serious complications or other general health effects attributable to her IBS.

The examiner diagnosed IBS with mild functional limitations. He indicated the Veteran was capable of sedentary activity such as light housework and limited driving. The examiner indicated that the Veteran was capable of sedentary activity, such as light housework.

	Analysis

The Veteran is currently rated at the maximum 30 percent disability rating possible under Diagnostic Code 7319, for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.  

To the extent that the medical evidence has shown other, nonservice-connected gastrointestinal disabilities with symptoms undifferentiated from the service-connected IBS, the Board has considered such symptoms as part of the service-connected IBS.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).

The Board has considered the application of other diagnostic codes, but no other ones are applicable in this instance.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). A rating of 50 percent could potentially be assigned under Diagnostic Code 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition.  Finally, a rating of 60 percent could potentially be assigned under Diagnostic Code 7346 (gastroesophageal reflux disease) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307, 7323, 7346 (2015).  

However, the Veteran's symptoms are not indicative of such ratings.  For example, none of the Veteran's physicians have indicated the presence of a definite partial obstruction by X-ray or severe colic distention from any of her colonoscopies.  Furthermore, although the Veteran has reported nausea and vomiting, she has never indicated that she has frequent and prolonged episodes of it.  During her August 2009 VA examination, she reported nausea most of the time daily, and sometimes vomiting of an unknown frequency.  As such a 50 percent disability rating under Diagnostic Code 7301 is not warranted.

A 60 percent disability rating, under Diagnostic Code 7307 (gastritis), for severe hemorrhages or large ulcerated or eroded areas is also not indicated.  In this regard, none of the Veteran's physicians or examiners noted hemorrhages or large ulcerated or eroded areas. Although a February 2008 EGD revealed ulcerations in the antrum, there was no indication that these were large ulcerated or eroded areas severe enough to warrant a 60 percent rating under Diagnostic Code 7307.

The Veteran also does not suffer from malnutrition that a 60 percent disability rating under Diagnostic Code 7323 (colitis) would be warranted.  Rather, VA examiners repeatedly found that the Veteran was well nourished.  See July 2011 Social and Industrial Survey and November 2013 VA examination.

A rating of 60 percent under Diagnostic Code 7346 (gastroesophageal reflux disease) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health is also not warranted.  The record does not demonstrate weight loss.  Rather, the Veteran has demonstrated weight gain (August 2009 VA examination), and a finding of no weight loss attributable to an intestinal condition (November 2013 VA examination).  Furthermore, although the Veteran has reported some vomiting, she did not provide a frequency. None of the VA examiners found melena, hematemesis, or anemia. Moreover, the Veteran has not reported any other symptoms productive of severe health impairment not already considered.

The Board also notes that a February 2008 EGD revealed ulcerations in the antrum.   However, even if the Board were to consider such ulcers as part of the service-connected IBS, a disability rating in excess of 30 percent under Diagnostic Code 7305, 7306, or any other diagnostic code requiring weight loss for a disability rating in excess of 30 percent would not be warranted.  As noted above, the Veteran has not had weight loss caused by her intestinal condition.  

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes which either provide for an evaluation higher than the currently-assigned rating of 30 percent, or are appropriate for rating the Veteran's IBS. Accordingly, given the Veteran's symptomatology, the most appropriate diagnostic code for rating purposes is Diagnostic Code 7319.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her IBS. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. In fact, the Veteran's contentions were taken into consideration when assigning the current 30 percent rating throughout the course of the appeal. In sum, the lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than higher than 30 percent for the entire period on appeal, for the service-connected IBS.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in the Veteran's favor.

IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to her service-connected IBS.  The Veteran's IBS is manifested by alternating diarrhea and constipation, with more or less constant abdominal distress.  The rating assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably; however, the Veteran is not in receipt of service connection for any other disabilities.  

V. TDIU

The Veteran contends that she is unable to work due to her service-connected IBS, which she claims has prevented her from securing or following a substantially gainful occupation since her discharge from service in 1990.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In evaluating a veteran's employability, consideration may be given to her level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a). 

In this case, the Board notes that the Veteran is service connected for IBS, rated at 30 percent disabling.  As such, her combined rating is 30 percent.  Therefore, her service-connected disability does not meet the percentage rating standards for TDIU. 38 C.F.R. § 4.16(a).

Rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

Here, the Board has considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran asserts that she is unable to work because of the severity of her service-connected IBS.  However, having reviewed the record, the Board finds that the Veteran is not unemployable by reason of her service-connected IBS and therefore referral to the Director, Compensation and Pension Services, for extraschedular consideration is not warranted.  

Educationally, the Veteran indicated on her VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that she completed one year of college.  Her pre-service employment included work as a dispatcher for a police department for two years from 1987 to 1989. During service, she worked in a secretarial position. On her VA Forms 21-8940 dated in August 2009 and March 2015, the Veteran indicated that she last worked full-time in July 1990, and has not been able to work since her discharge from service. She indicated that she has tried other various temporary positions, but has not been able to perform these jobs due to her service-connected IBS.   

The Board has reviewed and considered the SSA records. These show that the Veteran has applied for SSA benefits, but has not been awarded any disability benefits at this time. Although the Veteran discusses the functional impairment from her service-connected IBS disability in her claim for SSA benefits, the Veteran's claim tends to focus on her nonservice-connected lumbar spine disabilities.

In a submission dated in August 2009, Dr. A.M. indicated that the Veteran had significant IBS with mixed symptomatology. He noted that her IBS had recently increased in severity, with significant abdominal pains and bowel habits which were debilitating. For this reason, Dr. A.M. found that the Veteran was unable to work, and would benefit from being declared totally disabled.

In a statement dated in August 2009, the Veteran indicated that her IBS had worsened, and was affecting her daily living. She also provided that she was unable to work.

On VA examination in August 2009, the Veteran reported that she was able to do some activities of daily living, but had difficulty sometimes when her IBS was bad. She indicated that on these days, she felt too sick to do anything. She noted that on some days, she had difficulty brushing her hair. She described her typical day as waking up around 7 or 8 a.m., which took a long time, as she had difficulty with her arthritis of the hands and other joints. She also indicated that she did not sleep much at night due to pain. She reported that some days she was able to prepare a meal, but sometimes she could not open things with her hand problems. She noted that her husband did the laundry. She noted difficulty lifting due to her nonservice-connected degenerative problems. The Veteran indicated that she had to be careful walking and may walk 15 to 25 feet, mainly with pain because of colon activity. She explained that when she went out to a restaurant, she had to be careful eating and had to go to the restroom within 20 minutes of eating. She noted that on bad days, she was unable to eat out. The Veteran reported that she could drive if she had to; otherwise, she tried not to due to her medications. The Veteran described her functional limitations from her IBS as daily cramping pain and loose stools. She reported that these symptoms limited her daily activity because she was unable to plan accordingly. She noted that when she has spasms, she has to be near a bathroom. 

The August 2009 examiner found mild to moderate functional limitations from IBS. He found that the Veteran would be unable to perform physical labor, but should be able to seek gainful sedentary employment. The examiner noted that the Veteran had other nonservice-connected conditions (degenerative disc disease of the cervical spine, status post fusion, degenerative disc disease of the lumbar spine, esophageal stricture, reflex, and esophagitis), which could at least as likely as not contribute to the Veteran's ability to secure and maintain substantially gainful employment.

In the Veteran's notice of disagreement dated in March 2010, the Veteran indicated she had frequent episodes of IBS daily. She reported she was not even able to do routine housework. She noted that she took pain medications when the pain became intolerable. She noted daily pain and frequent bowel habits, which prevented her from gainful employment.

In a submission dated in April 2010, the Veteran's treating provider, Dr. A.M., indicated that the Veteran had significant IBS with mixed symptomatology. He indicated that the Veteran's IBS was very severe and caused extreme fatigue on a day-to-day basis. He noted daily IBS uncontrolled symptoms of pain and bowel habits. Dr. A.M. explained that the Veteran had been dealing with her symptoms as best as she could with the medications she was given and dietary modification. He found that due to the extreme fatigue, the severity of her abdominal pain, and the debilitating nature of her abdominal pain, fatigue, and bowel habits issues caused by her irritable bowel syndrome, she was unable to work.

In her February 2011 Decision Review Officer hearing, the Veteran testified that she had not made any efforts to try vocational rehabilitation because it would be too difficult to function from her IBS medications.

On VA examination in February 2011, the Veteran reported that on days where she was having diarrhea due to her IBS, she stayed close to the house and bathroom. She indicated that on days where she was having constipation due to her IBS, she was not so incapacitated unless the pain was severe. She indicated that she would wake up three to four times during the night with pain or diarrhea depending on which episode of IBS she was having. The examiner found mild to moderate functional limitations from the Veteran's IBS. He indicated that the Veteran would be able to perform sedentary employment.

In July 2011, the Veteran was afforded a Social and Industrial Survey pursuant to her representative's request. The examiner indicated that the Veteran's narration was interrupted several times with trips to the bathroom (approximately 8). She noted that the Veteran would "gracefully, carefully, excuse herself, slowly rise and walk steadily to the bathroom where she would be gone for normal & consistent amount of time and again return slowly to her seat on the couch." The examiner also noted occasional episodes of abdominal pain evidenced by verbal report, a change in seating position, and hands placed on her abdomen. The examiner indicated that at the start of the second interview, the Veteran reported that she had taken pain medication during the break that may impact her thinking clearly. 

The examiner noted that prior to her military experience, the Veteran had a steady but unremarkable work history in both telephone operator/dispatcher and apartment management fields. The examiner noted that the Veteran had completed some community college general education courses with an interest in the education field. She described her military duties as secretarial in nature, because of her ability to be a fast and accurate typist. She noted that prior to military service, she was "disenchanted" with her career options and limitations. She explained that she had tried a few career fields and returned to school, but neither resulted in a path for her advancement. The Veteran reported that she left service in the summer of 1990. She explained that she was unable to find work in the New Orleans, Louisiana area. She indicated that she and her husband moved to Oklahoma, but she was unable to work at all due to her IBS. She indicated that she occasionally looked into working in response to financial stress in the family. The Veteran reported that in 1995, she took a temporary position to inventory and close a fabric store. She reported that she only lasted a few weeks in this job because she could not sit and took several breaks to the restroom. She indicated that she was essentially unable to do the work. She reported that she was also hired for and attended an initial orientation at a factory assembly line job. The Veteran explained that unfortunately, during the orientation, she felt that she would be unable to do the work due to her IBS and quit. The Veteran indicated that in 1996, she began treatment at the local military base. She noted that unfortunately, once back under regular medical care, she was diagnosed with several new medical conditions and underwent breast reduction surgery twice, and neck/back surgery. She indicated that each new medical problem and treatment exacerbated her IBS symptoms. 

The Veteran reported that prior to her initial IBS episode in 1990, she was a spunky, optimistic person. She stated that after service, she felt that she would get past the illness, recover, and return to active duty reserves without any difficulty. She noted that she did not have any personal experience with prolonged debilitating illness, as she had enjoyed fairly good health and participated in recreational activities. The Veteran reported that unfortunately, since her discharge and occurrence of IBS symptoms (in addition to complications from other medical conditions), she sees herself as an ill and fragile person. She noted that she was physically vulnerable and dependent on her spouse. She noted that she found herself unable to participate in activities she once enjoyed because of the uncertain and unpredictable appearance of symptoms. The Veteran reported that by 2002, she finally gave up on the idea that she would ever return to work and have a career. The examiner noted that the Veteran adopted the role of a patient who passively accepts the limitations. The examiner noted that the Veteran was "eager to be understood" and "believed that she [was] too ill to work in any capacity." 

The Veteran indicated that she had a very limited social network of friends whom she was able to contact by phone. She noted that she was primarily supported by her husband. The Veteran reported that her only outings away from home were primarily for medical appointments and shopping. She noted that outings were arranged around her "good" days, meaning normal IBS symptoms. She reported that all aspects of her life had been affected by her IBS to include her diet, sense of self, physical strength, endurance, and ability. She indicated that she had become an expert at modifying her daily routine and relationships around the illness. The examiner noted that the Veteran had approximately 21 years of total work history, primarily in the telephone operator and office work field. The examiner noted that the Veteran completed high school and has nearly two years of community college general education. The examiner found that the Veteran had not been steadily employed since 1990, and worked only a few weeks in 1995. The examiner found that at present, the Veteran's attitude towards employment was poor. The examiner noted that the Veteran did not see how she could possibly function and be counted on to perform tasks with her IBS. The Veteran reported that she enjoyed painting and recently considered selling her paintings at local art fairs for money. However, she found she was unable to paint due to fine motor difficulties.

In summary, the examiner found that the Veteran had not worked in 21 years, and the few attempts she made to work were "unsuccessful by her report." The examiner was not sure as to the efforts the Veteran made or her motivation to work. The examiner explained that it was as if the Veteran was waiting to "feel better," rather than engage in problem solving to manage to deal with her IBS and hold a job. The examiner noted that in her few short-lived employments since 1990, the Veteran simply stated, "I could not do the work." The examiner found it important to note that one alternative - working from her home to produce art work - was entertained and attempted, but reportedly also a failure. The examiner indicated that it would seem reasonable that with sufficient motivation that some type of work could be performed around the Veteran's IBS symptoms.

In a submission dated in May 2012, the Veteran's Primary Care Manager, Dr. B.R., indicated that the Veteran suffered from degenerative joint disease affecting the cervical and lumbar spine, osteoarthritis, and possibly inflammatory arthropathy of the Acral Joints. Dr. B.R. also indicated that the Veteran had been diagnosed with fibromyalgia and IBS. He indicated that to his knowledge, the Veteran's main disabling problem was chronic pain in the peripheral joints and muscles, as well as the cervical and lumbar spine. He indicated that her pain was severe enough on a frequent basis that she was unable to work.

On VA examination in November 2013, the Veteran indicated she may be up several times during the night due to back or stomach pain. She indicated she was able to perform her activities of daily living, such as driving and limited housework. The Veteran complained of abdominal pain and cramping every day, with alternating constipation and diarrhea. She described more constipation with abdominal cramping and bloating. She reported continuous medication for control of her IBS; her current treatment was with Pentasa two to four times daily. She described initially diarrhea that over the past two years had changed to predominately constipation. The examiner noted alternating diarrhea and constipation; the Veteran reported nine to ten loose stools daily. The examiner noted abdominal distension; the Veteran complained of abdominal swelling and gas associated with constipation. The examiner also noted nausea; the Veteran reported nausea related to constipation. The examiner did not find any episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of her IBS. The Veteran did not have weight loss attributable to her IBS. The Veteran did not have malnutrition, serious complications or other general health effects attributable to her IBS. The examiner diagnosed IBS with mild functional limitations. He indicated the Veteran was capable of sedentary activity such as light housework and limited driving. The examiner indicated that the Veteran was capable of sedentary activity, such as light housework.

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected IBS precludes her from obtaining or engaging in substantially gainful employment.  The statements of the Veteran as to her employability as a result of her service-connected IBS have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the other evidence of record, specifically the findings of the August 2009, July 2011, and November 2013 VA examiners, who undertook detailed reviews of the Veteran's documented medical records and performed complete physical examinations and interviews of the Veteran. The August 2009 and November 2013 examiners both determined that when considering only the Veteran's service-connected IBS, she was capable of sedentary activity due to her mild to moderate functional limitations.  Moreover, after an in-depth interview, the July 2011 VA Social and Industrial examiner indicated that it would seem reasonable that with sufficient motivation that some type of work could be performed around the Veteran's IBS symptoms. 

In assigning weight to the various medical opinions of record, the Board acknowledges that Dr. A.M. found that due to her extreme fatigue; the severity of her abdominal pain; and the debilitating nature of her abdominal pain, fatigue, and bowel habits issues caused by her IBS, the Veteran was unable to work. However, Dr. A.M. merely discussed the symptoms related to the Veteran's service-connected IBS and concluded that she was unable to work due to the severity of these symptoms; he has not provided any rationale as to how these symptoms actually resulted in an inability to obtain or maintain substantially gainful employment. Thus, this opinion is given lower probative weight than that of the August 2009, July 2011, and November 2013 VA examiners.  In contrast, following thorough examinations and discussions with the Veteran, the August 2009 and November 2013 VA examiners discussed the Veteran's symptomatology in detail and found that her IBS caused only mild to moderate functional limitations and would not preclude sedentary employment.  Moreover, the July 2011 Social and Industrial examiner interviewed the Veteran regarding her limitations and provided an in-depth account of her past work history in concluding that it would seem reasonable with sufficient motivation that some type of work could be performed around the Veteran's IBS symptoms. In reaching this conclusion, the July 2011 examiner pointed to the Veteran's lack of motivation to work and explained that it was as if the Veteran was waiting to "feel better," rather than engage in problem solving to manage to deal with her IBS and hold a job.

While the Board cannot ignore Dr. A.M.'s medical conclusion, the Board does have the authority to discount the weight and probity of evidence in the light of its relationship to other items of evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Board finds that the contemporaneous medical evidence of record is more persuasive than Dr. A.M.'s medical conclusion on the Veteran's ability to work due to her service-connected IBS. 

The Board has also considered Dr. B.R.'s opinion that the Veteran's pain was severe enough on a frequent basis that she was unable to work. However, the Board finds that this opinion has very limited probative value, as Dr. B.R. had indicated that to his knowledge, the Veteran's main disabling problem was chronic pain in the peripheral joints and muscles, as well as the cervical and lumbar spine. Therefore, it appears that he considered the pain from the Veteran's nonservice-connected disabilities in reaching his conclusion that the Veteran was unable to work, and not the functional impairment solely from her service-connected IBS.

Here, the central inquiry is whether the Veteran's service-connected IBS alone, is of sufficient severity to preclude her from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  While the evidence clearly shows that the Veteran's service-connected IBS has an impact on physical employment due to abdominal pain, constipation, and bowel habits, the evidence suggests that she would be able to maintain sedentary employment.  In this regard, although the Veteran has contended that she is unable to perform jobs that require her to sit, there is no indication that the Veteran is precluded from all types of light employment (i.e., ones that would allow for intermittent standing). The Board finds that this case presents no unusual or exceptional circumstances that would justify a referral of the total rating claim for extra-schedular consideration.  There is no evidence of anything out of the ordinary, or not average, in the Veteran's situation as a result of her service-connected IBS.  In sum, there is no indication that the average industrial impairment from the service-connected IBS would be in excess of those contemplated by the assigned rating. The Board therefore finds that the most probative medical evidence of record on the matter is against a finding that the Veteran is unemployable due to her service-connected IBS so as to warrant entitlement to TDIU on an extraschedular basis.

Thus, the weight of the evidence does not show that the Veteran's service-connected IBS has prevented her from engaging in all types of full-time employment.  In particular, the Veteran would be capable of sedentary employment that would allow for intermittent standing or other light employment.  Notably, the Veteran completed high school and some college and there is nothing in the record to indicate that she would not be suitable for a sedentary job. Accordingly, the Board finds that referral for consideration of entitlement to TDIU on an extraschedular basis is not required.

In closing, the Board does not doubt that the Veteran's service-connected IBS has some impact on her employability.  However, the 30 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from her disability.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding her service-connected IBS is of such severity so as to preclude her participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to an increased rating in excess of 30 percent for IBS is denied.

Entitlement to TDIU is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


